Citation Nr: 1403452	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 9, 2012, for the grant of improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant submitted a May 2013 substantive appeal, VA Form 9, pursuant to an April 2013 statement of the case, which addressed the issue of an earlier effective date for the award of improved death pension benefits.  In the substantive appeal, the appellant indicated her request to have a Board hearing by live videoconference (videoconference hearing).  In a July 2013 submission, the appellant again stated that she desired to have a Board videoconference hearing.  A Board videoconference hearing has not been scheduled.  As such, the Board finds that a Board videoconference hearing must be scheduled to address the appeal of an earlier effective date for the award of improved death pension benefits, and the appellant notified of the time and place of the hearing.  Because Board videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R.§ 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issue of an earlier effective date for the award of improved death pension benefits.  Send notice of the scheduled hearing to the appellant and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


